Title: From Jacob Abbot Cummings to University of Virginia, 18 June 1825
From: Cummings, Jacob Abbot,Hilliard, William
To: University of Virginia


                        
                        
                            Boston
                            June 18th 1825
                        
                    Trustees of the University of VirginiaBought of Cummings Hilliard & Co—Invoice. No 1—volssize11 Wilson’s Ornithology94to90—21 Lingards History of England88vo30—31 Barton’s Botany2418—41 Bigelow’s do3812—51 Chapman’s Therapeutics2848061 Dewees Midwifery1836071 Cox Dispensatory1836081 Eberlees Theraputics285—91 Rush’s Works28420101doon the Mind18165111doLydenham18180121doPringle18180131 Pharmacopeia US18137141 set Anthologia Græca1382387Box—37½20169 Cartage & Wharfage37½75 $20244 (Sent pr Enterprise Capt Cason) to Care of Col. Payton Richmd
                        
                    